DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 04/26/2022 which has been entered. Claims 1, 10 and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 10 and 20 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (2019/0349758 A1) in view of Zhang (2014/0256314 A1).
As per Claim 1, Zhu teaches a method comprising: performing, by a mobile device connected to a cellular network, a credential exchange with a telephone not connected to an Internet Protocol (IP) network (Figure 1 – References 120, 126, 135, 150 and 152; Page 4, Paragraph [0037]; Page 5, Paragraph [0042]). 
(Note: In paragraph [0037], Zhu indicates that communication networks may include among others networks, wireless networks and cellular networks. In paragraph [0093], Zhu describes the use of plain old telephone service [POTS] networks. The user device [Reference 120] may be connected to a cellular network. In paragraph [0047], Zhu describes an additional user device [Reference 150] that is not connected to an Internet Protocol (IP) network)
Zhu also teaches the credential exchange comprising login information of a user of the mobile device (Figure 4A – References 402 and 404; Page 2, Paragraph [0020]; Page 5, Paragraphs [0042] and [0044]; Page 7, Paragraphs [0060] and [0061]). (Note: In paragraph [0020], Zhu describes using ultrasound to communicate device authentication without requiring the initial establishment of a Wi-Fi or Bluetooth connection. The use of ultrasound allows for the sharing of sensitive information [i.e. passwords])
(Note: In paragraph [0042], Zhu describes the transmission of an ultrasound frame [illustrated in Figure 1] to a telephone not connected to an Internet Protocol (IP) network where a P2P connection is established using Bluetooth. In paragraph [0044], Zhu indicates the ultrasound frame includes a network ID and password associated with a wireless network [i.e. Bluetooth])
Zhu further teaches relaying, by the mobile device and via the cellular network, registration information between the telephone and a telephony interconnect service, based in part on the credential exchange, wherein the telephony interconnect service associates the telephone with the user of the mobile device based on the login information of the user (Figure 4A – Reference 406; Figure 4B – References 452, 454 and 458; Page 7, Paragraphs [0062], [0064], [0065] and [0067]). 
(Note: In paragraph [0060], Zhu indicates the ultrasound signal includes a Bluetooth device identifier and a password [i.e. login information] which is transmitted from the mobile device connected to a cellular network to a telephone not connected to an Internet Protocol (IP) network. In paragraph [0062], Zhu describes establishing a Bluetooth connection with another device based on the Bluetooth device identifier and password by exchanging one or more communications with the other device including the Bluetooth device identifier and/or password)
Zhu does not teach receiving, at the mobile device, an indication of a telephone call associated with the user of the mobile device; and proxying, by the mobile device and via the cellular network, the telephone call between the telephony interconnect service and the telephone. 
However, Zhang teaches receiving, at the mobile device, an indication of a telephone call associated with the user of the mobile device (Figure 1 – Reference 104; Figure 3 – Reference 306; Page 2, Paragraph [0023]; Page 7, Paragraph [0055]); and proxying, by the mobile device and via the cellular network, the telephone call between the telephony interconnect service and the telephone (Figure 3 – Reference 308 and 310; Page 7, Paragraphs [0056] and [0057]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Zhu with the method as taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having a fixed communication device [i.e. landline/POTS phone] ring instead of or concurrently with their cell phone.
As per Claims 2 and 11, Zhu teaches wherein the credential exchange with the telephone is performed wirelessly as described in Claim 1 above.
As per Claims 3 and 12, Zhu teaches indicating, by the mobile device, that the mobile device is in proximity of the telephone, to awaken the telephone from a standby state (Option 1: Figure 2B; Page 6, Paragraphs [0051], [0054] and [0057]). (Note: In paragraphs [0051] and [0054], Zhu describes the periodic broadcasting of authentication messages using an ultrasonic radio. In paragraph [0057], Zhu describes the sharing of Bluetooth authentication information when the distance between at least two devices is within a threshold distance)
As per Claims 4 and 13, the combination of Zhu and Zhang teaches wherein the mobile device indicates that it is in proximity of the telephone using near field communication or ultrasound as described in Claims 1 and 3 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Zhu with the method and apparatus taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having a fixed communication device [i.e. landline] ring instead of or concurrently with their cell phone.
As per Claims 9 and 18, the combination of Zhu and Zhang teaches wherein the mobile device receives the indication of the telephone call associated with the user of the mobile device via an application executed by the mobile device that uses a data connection with the cellular network (Zhang: Page 4, Paragraphs [0034] and [0036]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Zhu with the method and apparatus as taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having a fixed communication device [i.e. landline] ring instead of or concurrently with their cell phone.
As per Claim 10, the combination of Zhu and Zhang teaches a method as described in Claim 1. Zhang also teaches one or more network interfaces (Transceiver: Figure 5 – Reference 510; Page 6, Paragraph [0049]); a processor (Figure 5 – Reference 504; Page 7, Paragraph [0060]; Page 11, Paragraph [0094]) and a memory (Figure 4 – Reference 412; Page 7, Paragraph [0059]; Page 11, Paragraph [0094]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus taught by Zhu with the apparatus as taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having a fixed communication device [i.e. landline] ring instead of or concurrently with their cell phone.
As per Claim 19, Zhu teaches wherein the apparatus comprises a mobile phone as described in Claims 1 and 10 above.
As per Claim 20, the combination of Zhu and Zhang teaches a method as described in Claim 1. Zhang also teaches a non-transitory, computer-readable medium storing program instructions (Figure 2 – Reference 204; Figure 5 – Reference 506; Page 6, Paragraph [0048]; Page 7, Paragraph [0059] and [0061]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory, computer-readable medium taught by Zhu with the method and non-transitory, computer-readable medium taught by Zhang to enable subscribers who have lost or misplaced their cell phone to avoid missed calls by having a fixed communication device [i.e. landline] ring instead of or concurrently with their cell phone.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (2019/0349758 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 1 and 10 above, and further in view of Lim (2009/0028138 A1).
As per Claims 5 and 14, the combination of Zhu and Zhang teaches the method and apparatus of Claims 1 and 10; but does not teach rewriting Session Description Protocol (SDP) data from the telephone to indicate an IP address of the mobile device; and relaying incoming voice packets of the telephone call from the mobile device to the telephone. However, Lim teaches rewriting Session Description Protocol (SDP) data from the telephone to indicate an IP address of the mobile device; and relaying incoming voice packets of the telephone call from the mobile device to the telephone (Page 3, Paragraph [0038]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Zhu and Zhang with the method and apparatus taught by Lim to utilize one piece of equipment to implement a SIP gateway function, media gateway function and a SIP application layer gateway function which simplifies construction of a VoIP network that provides an Internet telephone service while minimize construction costs.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (2019/0349758 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 1 and 10 above, and further in view of Fischer et al (2011/0014895 A1).
As per Claims 6 and 15, the combination of Zhu and Zhang teaches the method and apparatus of Claims 1 and 10; but does not teach wherein relaying, by the mobile device and via the cellular network, the registration information between the telephone and the telephony interconnect service, based in part on the credential exchange, comprises: associating, via the telephony interconnect service, the mobile device and the telephone with a single telephone number or extension.
However, Fischer teaches relaying, by the mobile device and via the cellular network, the registration information between the telephone and the telephony interconnect service, based in part on the credential exchange, comprises: associating, via the telephony interconnect service, the mobile device and the telephone with a single telephone number or extension (Page 2, Paragraph [0021]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Zhu and Zhang with the method and apparatus taught by Fischer to provide a single telephone address at which a user may be contacted irrespective of the device the user may be using to make it easier for a user to be contacted.
As per Claims 8 and 17, the combination of Zhu, Zhang and Fischer teaches wherein relaying, by the mobile device and via the cellular network, the registration information between the telephone and the telephony interconnect service comprises: relaying settings associated with the user of the mobile device between the telephony interconnect service and the telephone (Fischer – Mobile Phone Address Book: Page 2, Paragraph [0020]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Zhu and Zhang with the method and apparatus taught by Fischer to provide a single telephone address at which a user may be contacted irrespective of the device the user may be using to make it easier for a user to be contacted.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (2019/0349758 A1) in view of Zhang (2014/0256314 A1) as applied to Claims 1 and 10 above, and further in view of Toy et al (2011/0319056 A1).
As per Claim 7, the combination of Zhu and Zhang teaches the method and apparatus of Claims 1 and 10; but does not teach displaying, via a display of the mobile device, indicia regarding the telephone call, after receiving the indication of the telephone call; and receiving, via the display of the mobile device, a command to proxy telephone call between the telephony interconnect service and the telephone.
However, Toy teaches displaying, via a display of the mobile device, indicia regarding the telephone call, after receiving the indication of the telephone call; and receiving, via the display of the mobile device, a command to proxy telephone call between the telephony interconnect service and the telephone (Figure 1 – References 108, 116 and 118; Page 3, Paragraph [0031]; Page 7, Paragraph [0070]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Zhu and Zhang with the method and apparatus as taught by Toy to enable owners of mobile devices who have lost or misplaced their mobile device the ability to access applications and data contained on their mobile device without needing to be physically in possession of their mobile device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guru et al (11,146,944 B1), ELLIOTT (2015/0281194 A1), KANG et al (2015/0281229 A1), Abdelhakim et al (2018/0310176 A1), Wilhoite et al (2006/0116127 A1), Kil et al (2004/0196810 A1), SHARMA et al (2008/0003981 A1), LINGUTLA et al (2018/0348849 A1) and Finlayson (2009/0298521 A1). Each of these describes systems and methods for call forwarding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652